DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 7/19/2022 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first friction body" and “the second friction body” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 7 should depend from claim 6 since the friction bodies are established there. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 9791095 (hereinafter Chen) in view of Brinkman US 7063424 (hereinafter Brinkman).
Re. Cl. 1, Chen discloses: A supporting device (Fig. 1) for supporting a display (see Fig. 1, via 23), the display defining a normal axis (see Fig. 5, axis B), and the supporting device comprising: 5an upright (21, Fig. 1); a slider (231, Fig. 3) being slidably disposed in the upright (Col. 6, Lines 21-23), and partially extending outward from the upright (see Fig. 3); a bearing module (23 and 233, Fig. 3) comprising a bearing board (239, Fig. 3) and a supporting element (233, Fig. 3), the bearing board being configured to bear the display (Col. 3, Lines 63-65), and the 10supporting element being connected to the slider (see Fig. 1-3); a module (237’s, Fig. 4) and  being disposed on the supporting element (see Fig. 4); a transfer module (see Fig. 4, oblong shaped hole where 237 penetrates) being connected between the module and the bearing board (see Fig. 4); so that the display changes 24between a portrait state and a landscape state (see Fig. 5, about axis B).
Re. Cl. 2, Chen discloses: the module comprises a rotating shaft (see 237, Fig. 4), the transfer module comprises a driving 5hole (see hole in which 237 penetrates), and the rotating shaft is inserted into the driving hole (see Fig. 4).  
Re. Cls. 1-2, Chen does not disclose the module is a driving module, the transfer module being connected between the driving module and the bearing board; and a control module being electrically connected to the driving module; 15wherein the control module controls the driving module to drive the transfer module for making the bearing board rotate relative to the supporting element about the normal axis, to change the display between a portrait and a landscape state (Cl. 1) or the module is a driving module to drive the transfer module (Cl. 2).  Brinkman discloses a screen support (Fig. 4) which enables the screen to be rotated between a portrait and landscape position (see Fig. 4, shown in phantom and solid lines).  Re. Cls. 1-2, Brinkman discloses a driving module (servo motor 44, Fig. 4 and Col. 3, Lines 40-42), a transfer module (42, Fig. 6) being connected between the driving module (46, Fig. 4-6) and the bearing board (30, Fig. 6); and a control module being electrically connected to the driving module (how the motor 44 is activated as discussed in Col. 3, Lines 57-60); 15wherein the control module controls the driving module to drive the transfer module for making the bearing board rotate relative to the supporting element about the normal axis, to change the display between a portrait and a landscape state (Col. 3, Lines 57-60) and the module is a driving module to drive the transfer module (Col. 3, Lines 57-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device to have the servo motor configuration of Brinkman to provide an automated adjustment of the display.  Such a configuration would be useful when displays are heavy, the user is disabled or the display is located in a hard to reach location.
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen US 2010/0061041, Choi US 2021/0293371, Chao US 2008/0236014 and Coleman US 2005/0035246 disclose other known rotatable mounts which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632